WINLAND ELECTRONICS, INC. ANNOUNCES FIRST QUARTER 2 CONTACT: Thomas P. de Petra Cameron Donahue Chief Executive Officer Hayden Communications (507) 625-7231 (651) 653-1854 http://www.winland.com/ MANKATO, Minn. / May 1, 2008 / PR Newswire / Winland Electronics, Inc. (Amex: WEX), a leading designer and manufacturer of custom electronic control products and systems, today announced financial results for the first quarter ended March 31, 2008. Net sales for the first quarter of 2008 were $7.0 million, a decrease of 24.4 percent compared to $9.3 million reported for the first quarter of 2007.Gross profit for the first quarter of 2008 was $611,000, or 8.7 percent of sales, down from the $872,000 or 9.4 percent of sales for the first quarter of 2007. Decreased gross profit was primarily due to under utilization of fixed manufacturing costs due to lower sales volume for the quarter. Operating expenses were $1.2 million in the first quarter of 2008, which was overall consistent with the first quarter of 2007.The Company’s sales and marketing expense increased with the hiring of two salespeople during the past year.In the first quarter of 2008, the Company decreased new product development spending as development work neared completion on the EnviroAlert EA800, the Company’s award winning new product released late in the first quarter. The Company incurred a loss from operations of $569,000 for the first quarter of 2008 compared to a loss from operations of $342,000 for the same period of 2007.
